Title: From George Washington to Charles Simms and David Stuart, 3 December 1785
From: Washington, George
To: Simms, Charles,Stuart, David

 

Gentn
Mount Vernon 3d Decr 1785.

As president of the Board of Directors for the Potomac company, I have the honor to enclose you a Petition which we pray you to present to your honorable House; & to use your best endeavours to have the prayer of it enacted into a Law. The petition is so full, & the request of it so reasonable, that we do not suppose there can be the least opposition to it, otherwise than by delay; because the enemies of it (if there are any) must on the score of public saving, yield assent to it.
We have taken the liberty to accompany the Petition with the draft of a Bill to be enacted into a Law. A Petition & Bill similar to these have been sent to the Maryland Assembly. The reasons for this you will see into at once; they are, to render it unnecessary for the two Assemblies to correspond on so trivial a subject—to prevent trouble to each—to prevent delay, & that both Acts may be exactly similar. I have the honor to be &c.

G: Washington

